          Case 2:20-cv-01486-JDW Document 9 Filed 05/21/20 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT FOR THE
                           EASTERN DISTRICT OF PENNSYLVANIA

                                             :
DEAN BEER,                                   :
                                             :
       Plaintiff,                            :
                                             :      CIVIL ACTION NO. 20-1486
               v.                            :
                                             :
MONTGOMERY COUNTY, et al.,                   :
                                             :
       Defendants.                           :
                                             :

          DEFENDANTS’ MOTION TO DISMISS PLAINTIFF’S COMPLAINT
                  PURSUANT TO RULES 12(b)(6) and 12(b)(1)

       Defendants Montgomery County, Commissioner Dr. Valerie Arkoosh, Commissioner

Kenneth Lawrence, Commissioner Joseph Gale, and Chief Operating Officer Lee Soltysiak

(collectively, the “Defendants”), by and through their undersigned counsel, move for dismissal

of Plaintiff’s Complaint pursuant to Rules 12(b)(6) and 12(b)(1) of the Federal Rules of Civil

Procedure and rely on the Memorandum of Law in Support of Defendants’ Motion to Dismiss

Plaintiff’s Complaint Pursuant to Rules 12(b)(6) and 12(b)(1) filed contemporaneously herewith.

                                             Respectfully submitted,

Date: May 21, 2020                           /s/ Raymond McGarry
                                             Mary Kay Brown, Esquire
                                             Raymond McGarry, Esquire
                                             Jami B. Nimeroff, Esquire
                                             Brown McGarry Nimeroff LLC
                                             2 Penn Center, Suite 610
                                             1500 John F. Kennedy Boulevard
                                             Philadelphia, PA 19102
                                             T: (267) 861-5330

                                             Attorneys for Defendants Montgomery County,
                                             Commissioner Dr. Valerie Arkoosh, Commissioner
                                             Kenneth Lawrence, Commissioner Joseph Gale,
                                             and Chief Operating Officer Lee Soltysiak
          Case 2:20-cv-01486-JDW Document 9 Filed 05/21/20 Page 2 of 2




                               CERTIFICATE OF SERVICE

       I, Raymond McGarry, hereby certify that on the 21st day of May, 2020, I caused a true

and correct copy of the foregoing to be electronically filed with the Court using the CM/ECF

System and served upon those parties requesting service therefrom. The document is available

for viewing and downloading.


                                                           /s/ Raymond McGarry
                                                           Raymond McGarry
